Citation Nr: 1435840	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  06-02 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right ear hearing loss disability. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a right thigh contusion. 

4.  Entitlement to service connection for a left foot disorder. 

5.  Entitlement to service connection for a right wrist disorder. 

6.  Entitlement to service connection for a throat disorder, also claimed as reflux. 

7.  Entitlement to service connection for muscle stiffness in the joints and back. 

8.  Entitlement to service connection for low back strain.


REPRESENTATION

The Veteran represented by:   Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to November 1992. 

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from March 2005 and September 2006 rating decisions of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In June 2009, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  In April 2012, the Board issued a decision that, in part, denied the claims of entitlement to service connection for a right ear hearing loss disability, entitlement to service connection for tinnitus, entitlement to service connection for a right thigh contusion, entitlement to service connection for a left foot disorder, entitlement to service connection for a right wrist disorder, entitlement to service connection for a throat disorder, also claimed as reflux, entitlement to service connection for muscle stiffness in the joints and back, and entitlement to service connection for low back strain.  In June 2014, the Board vacated its April 2012 decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 132 (Fed. Cir. 2013), the Board's April 2012 was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the June 2009 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested to have the prior decision vacated and a new one issued in its place following a new Travel Board hearing.  

In June 2014, the Board vacated its April 2012 decision.  As such, the claim must be remanded for the Veteran to be afforded a new hearing in conjunction with his claims.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the RO regarding the claims on appeal.  The Veteran should be notified of the date, time and place of such a hearing by letter mailed to his current address of record, with a copy of the notice letter sent to his representative.  Following the hearing, or if the Veteran fails to report for or cancels the hearing, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



